 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7    FEDERAL HOUSING FINANCE AGENCY,                         Case No. 2:18-cv-01584-GMN-GWF
      et al.,
 8
                                            Plaintiffs,                     ORDER
 9           v.
10    SFR INVESTMENTS POOL 1, LLC,
      et al.,
11
                                          Defendants.
12

13          This matter is before the Court on Defendant SFR Investments Pool 1, LLC’s Demand
14   for Security Costs Pursuant to Nevada Revised Statute (“NRS”) § 18.130 Re: Federal National
15   Mortgage Association (“FNMA”), (ECF No. 6) and SFR Investments Pool 1, LLC’s Demand for
16   Security Costs Pursuant to Nevada Revised Statute (“NRS”) § 18.130 Re: Federal Housing
17   Finance Agency (“FHFA”) (ECF No. 7), filed September 14, 2018. Plaintiffs’ Opposition to
18   Motion for Bond (ECF No. 9) was filed on October 1, 2018, and Defendant filed its Reply in
19   Support of Motion (ECF No. 10) on October 5, 2018.
20          Defendant argues each Plaintiff is required to pay the security bond because (1) neither
21   Plaintiff is a resident of the state of Nevada, and (2) the cost bond is not a lien pursuant to NRS §
22   18.130. ECF Nos. 6, 7, 12. Plaintiffs’ first represent that while Nevada law does permit
23   defendants to demand security costs from out of state plaintiffs in some circumstances, the law
24   does not do so where jurisdiction rests on federal-question grounds. Second, federal statute – 12
25   U.S.C. § 4617(j)(3) (the “Federal Foreclosure Bar”) precludes imposition of a bond requirement
26   on FNMA or FHFA as its conservator because the bond operates as an involuntary lien on
27   conservatorship assets. ECF No. 9.
28
                                                          1
 1          NRS § 18.130 reads in pertinent part, “[w]hen a plaintiff in an action resides out of State,

 2   or is a foreign corporation, security costs and charges which may be awarded against such

 3   plaintiff may be required by the defendant, by the filing and service on plaintiff a written demand

 4   therefor within the time limited for answering the complaint.” NRS § 18.130 (1). While such a

 5   security is not required under the Federal Rules of Civil Procedure, “[i]t has been the policy of

 6   the United States District Court of Nevada to enforce the requirements of NRS § 18.130 in

 7   diversity actions.” Hamar v. Hyatt Corp., 98 F.R.D. 305 (D. Nev. 1983).

 8          Conversely, “[w]hen suit is brought under a federal statute, state provisions requiring

 9   security for costs or expenses clearly are inapplicable.” 10 Charles Alan Wright & Arthur R.

10   Miller, Federal Practice and Procedure § 2671 (3d ed.) Instead, the court may apply its own

11   rules or state practice to require security for costs as a discretionary matter. Id. In so doing, the

12   court may consider the policy of the underlying federal statute, the defendant’s ability to recover

13   costs from an out-of-state plaintiff if the defendant prevails, the plaintiff’s solvency, and any

14   other pertinent factors. Id.

15          This matter centers on a federal statute – the Federal Foreclosure Bar. Plaintiffs

16   complaint seeks a declaratory judgment recognizing the continued validity of the deed of trust,

17   contending primarily that a federal statute – the Federal Foreclosure Bar - precluded its

18   extinguishment. Because this matter primarily centers on a claim asserting a federal question,

19   the Court finds it would be contrary to public policy to require security for costs. Accordingly,

20          IT IS HEREBY ORDERED that Defendant SFR Investments Pool 1, LLC’s Demand

21   for Security Costs Pursuant to Nevada Revised Statute (“NRS”) § 18.130 Re: Federal National

22   Mortgage Association, (ECF No. 6) and SFR Investments Pool 1, LLC’s Demand for Security

23   Costs Pursuant to Nevada Revised Statute (“NRS”) § 18.130 Re: Federal Housing Finance

24   Agency (ECF No. 7) are denied.

25          Dated this 17th day of October, 2018.
26

27
                                                            GEORGE FOLEY, JR.
28                                                          UNITED STATES MAGISTRATE JUDGE
                                                       2
